Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 has the acronym “PID” without explanation as to the definition of the term. Because this term could be interpreted as one of thousands of definitions, the claim does not provide a person having ordinary skill in the art at the time the invention was made sufficient metes and bounds.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5 and 12–19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US PGPub 20170095810 A1).
Regarding Claim 1, Li discloses a system for generating stable pressure during a cycle, the system comprising: a pressure source configured to provide pressure (120); a proportional valve (126) configured to modulate the pressure provided therefrom (Paras. 10-11 and 17-19); a pressure sensor (150) in fluid communication with the pressure source and the proportional valve (Para. 47), wherein the pressure sensor is configured to determine when the pressure is at a predetermined pressure level (Para. 47); a 3-way valve (Fig. 9A) having an input, a first output, and a second output with the input in fluid communication with the proportional valve (Para. 93 and Fig. 1); and an electronic board (140) operatively connected to the proportional valve, the pressure sensor, and the 3-way valve (Fig. 1), the electronic board configured to execute the instructions to;  prevent release of the pressure to the first output and the second output when the pressure is below the predetermined pressure level, provide the pressure to the first output when the pressure is at or above the predetermined pressure level, and provide the pressure to the second output when the cycle is complete.  Paras. 51–55 describes the multiple components and instructions controlled by the electronic board.
Regarding Claim 2, Li discloses the pressure source is a pump (Para. 34 which discusses that the pressure source may be a pump).  
Regarding Claim 3, Li discloses the pump is a diaphragm pump.  Para. 35.
Regarding Claim 4, Li discloses the 3-way valve comprises a solenoid valve.  Paras. 10-11 and 17-19.
Regarding Claim 5, Li discloses the pressure source provides pressure for two or more proportional valves that independently modulate the pressure therefrom.  Fig. 1.
Regarding Claim 12, the structural limitation of the apparatus described in the method is recited in Claim 1.  Accordingly the method steps recited in claim 12 are necessarily those performed when making and/or using the device of Li.
Regarding Claim 13, the structural limitation of the apparatus described in the method is recited in Claim 2.  Accordingly the method steps recited in claim 13 are necessarily those performed when making and/or using the device of Li.
Regarding Claim 14, the structural limitation of the apparatus described in the method is recited in Claim 3.  Accordingly the method steps recited in claim 14 are necessarily those performed when making and/or using the device of Li.
Regarding Claim 15, the structural limitation of the apparatus described in the method is recited in Claim 4.  Accordingly the method steps recited in claim 15 are necessarily those performed when making and/or using the device of Li.
Regarding Claim 16, the structural limitation of the apparatus described in the method is recited in Claim 5.  Accordingly the method steps recited in claim 16 are necessarily those performed when making and/or using the device of Li.
Regarding Claim 17, Li discloses a method of using a pressure control system, comprising: providing a system having a pressure adjustment manifold (220a-n), a pressure distribution manifold (230aa-nm), and an electronic board (140), each of which are operatively connected (Fig. 1); and using the pressure control system by (i) starting a pump in the pressure adjustment manifold (Paras. 63–64 and 85), (ii) adjusting the valve in the pressure adjustment manifold to reach set pressures (Paras. 63–64 and 85), and (iii) opening the valve in the pressure distribution manifold to obtain stable output pressures (Paras. 62–65).  
Regarding Claim 18, Li discloses the pressure adjustment manifold (220a-n) has more than one valve.  
Regarding Claim 19, Li discloses the more than one valve outputs more than one pressure.  Para. 63.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6–9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US PGPub 20170095810 A1) in view of Hoefler et al. (USPN 20170348731 A1).
Regarding Claim 6, Li discloses the electronic board communicates with pressure sensors and using proportional-integral-derivative (PID) control algorithm to control the primary pressure source (pump) for a desired pressure output, as discussed in paragraph 51, but does not disclose the primary pressure source as being a proportional valve.  
Hoefler teaches a diaphragm pump and a proportional valve as being interchangeable pulsating means to move fluid.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to swap out the diaphragm pump with a proportional valve since Hoefler discloses the equivalence of a diaphragm pump and a proportional valve for their use in the fluid moment art and the selection of any of these known equivalents to move fluid would be within the level of ordinary skill in the art.
Regarding Claim 7, Li discloses the pressure at the first output is in an amount of from 0 psi to 100 psi.  Para. 121.
Regarding Claim 8, Li discloses the pressure at the first output is vacuum and is in an amount of from -10 psi to 0 psi.  Para. 36 where the primary pressure source can produce a negative pressure and Para. 112, where the pressure can be set to any pressure below 5 psi.
Regarding Claim 9, Li discloses multiple pumps are used for multiple pressure output.  Fig. 2.  
Regarding Claim 11, Li discloses the pressure control precision is 0.01 psi.  Para. 116, where the precision is ±0.05 psi.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US PGPub 20170095810 A1) in view of Hoefler et al. (USPN 20170348731 A1), in further view of Sage et al. (US PGPub 20050059926 A1).
Regarding Claim 10, Li does not disclose the pressure output accuracy is 0.1%.  
Sage teaches a system with a flow rate accuracy of 0.1% (Para. 63).  This flow rate, which has a one to one correlation with pressure, is controlled by a proportional valve, where the proportional valve of Li–Hoefler combination can be controlled by a proportional valve.  Because pressure and flow rate are proportion to one another, the pressure output accuracy is also 0.1%.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753